DETAILED ACTION
Claims 1-20 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 is an article of manufacturing claim; however, it is dependent on apparatus claim 11. It seems that claim 19 should, instead, be dependent on article of manufacturing claim 18. Claim 20 depends on claim 19 and, thus, inherits this rejection. Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 13 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 13 depends from claim 12, which depends from claim 11. Claim 13 introduces limitations already introduced in claim 11; therefore, claim 13 fails to further limit claims 11 and 12.
Based on the presumption that claim 19 should be dependent on claim 18 instead of claim 11 (as addressed in the rejection under 35 U.S.C. § 112(b) above), claim 20 depends from claim 19, which depends from claim 18. Claim 20 introduces limitations already introduced in claim 18; therefore, claim 20 fails to further limit claims 19 and 20.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims fall within at least one of the four categories of patent eligible subject matter. The claimed invention is directed to “distributing rewards and loyalty points in a payment network based on purchase patterns” (Spec: ¶ 3) without significantly more.
Step
Analysis
1: Statutory Category?
Yes – Process (claims 1-7), Apparatus (claims 8-14), Article of Manufacture (claims 15-20)
2A – Prong 1: Judicial Exception Recited?
Yes – The claims recite:
[Claim 1]	A method of distributing rewards and loyalty points in a payment network based on purchase patterns, the method comprising:
	receiving purchase data corresponding to a plurality of purchases, the purchase data including a merchant, a purchase location, and a purchase time;
	determining a shopping pattern based on the purchase data corresponding to a plurality of purchases, wherein the shopping pattern indicates a probability that a first purchase transaction beginning at a first store will proceed to a second purchase transaction at a second store, the probability being above a threshold;
	receiving further purchase data from a user;
	comparing the further purchase data to the shopping pattern; and
	sending, to the user, one or more of rewards and loyalty points corresponding to the second store when the further purchase data includes the first store.
[Claim 2]	appending a purchase location and a purchase time to the purchase data in response to receiving the purchase data corresponding to the plurality of purchases.
[Claim 3]	wherein the purchase data includes one or more of a user name, a user purchase amount, financial institution system account data, payment network system account data, merchant data, purchase location data, and purchase timestamp data.
[Claim 4]	wherein determining the shopping pattern based on the purchase data corresponding to the plurality of purchases includes analyzing the purchase data corresponding to the plurality of purchases.
[Claim 5]	determining a plurality of transactions within a single mall, the plurality of transactions corresponding to a user name based on the purchase data.
[Claim 6]	wherein comparing the further purchase data to the shopping pattern includes comparing the further purchase data to the purchase data corresponding to the plurality of purchases.
[Claim 7]	determining an address for an unknown merchant of the plurality of transactions within the single mall based on an elapsed time between two or more of the plurality of transactions being below a threshold.

These details exemplify the abstract idea(s) of a mental process (since the details include concepts performed in the human mind, including an observation, evaluation, judgment, and/or opinion) and a method of organizing human activity (since the details include examples of commercial or legal interactions, including advertising, marketing or sales activities or behaviors, and/or business relations and managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions). 
The gathering of data, evaluation of the data, and resulting judgment(s) may be performed in the human mind and/or with the use of pen and paper. The evaluated process is related to facilitating incentive programs among users and merchants, which is an example of marketing (i.e., organizing human activity).
The other claim sets similarly recite details of the aforementioned abstract ideas.
2A – Prong 2: Integrated into a Practical Application?
No – The process claims are presented as being computer-implemented and include a user computer system. The apparatus claims include a system comprising a processor and a memory in communication with the processor and a user computer system. The article of manufacture claims include a non-transitory tangible computer-readable medium having computer-executable instructions stored thereon and a user computer system.
The claims as a whole merely describe how to generally “apply” the abstract idea(s) in a computer environment. The claimed processing elements are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea(s). Simply implementing the abstract idea(s) on a general-purpose processor is not a practical application of the abstract idea(s); Applicant’s specification discloses that the invention may be implemented using general-purpose processing elements and other generic components (Spec: ¶¶ 33-48).  
The claims also generally receive, store, and/or output (e.g., display, send) data, which are examples of insignificant extra-solution activity.
2B: Claim(s) Provide(s) an Inventive Concept?
No – As explained above, there is nothing in the claims as a whole that adds significantly more to the abstract idea(s). Evidence regarding operations of the additional elements that are well-understood, routine, and conventional is provided below.
MPEP § 2106.05(d)(II) sets forth the following:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…; TLI Communications LLC v. AV Auto. LLC…; OIP Techs., Inc., v. Amazon.com, Inc…; buySAFE, Inc. v. Google, Inc…; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc…
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
;…


	
		
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Grimes et al. (US 2015/0161665) in view of Stringfellow et al. (US 2013/0159077).
[Claims 1, 5]	Grimes discloses a computer-implemented method of offering rewards in a payment network based on purchase patterns (¶¶ 31, 33, 76, 113, 127), the method comprising:
	receiving purchase data corresponding to a plurality of purchases, the purchase data including a merchant, a purchase location, and a purchase time (¶¶ 72, 80, 83-85);
	determining a shopping pattern based on the purchase data corresponding to a
plurality of purchases, wherein the shopping pattern indicates a probability that a first
purchase transaction beginning at a first location will proceed to a second purchase
transaction at a second location, the probability being above a threshold (¶ 114 – A consumer is compared to groups of consumers to identify a model of consumers with consumer characteristic. Same or similar consumers are identified based on consumer characteristic matches being within a predefined and/or configurable threshold; ¶¶ 83-87, 117 – Predictions of a next location to be visited are made; ¶ 117 – Positive correlations may be viewed as having a probability above a threshold. ¶ 117 explains, “For example, a basket size of five items may be tightly correlated with an essential item such as milk (e.g., a location associated with milk). In other words, a certain percentage of basket sizes of five items that were observed in the population of consumers may be associated with milk, and that percentage may exceed a threshold criterion that causes the value of "5" for the variable "basket size" to be correlated with milk. Such a correlation may allow a model to predict that a consumer who frequently makes shopping trips of similarly small basket sizes will likely travel to a location where milk is sold within a given retail establishment. In another example, a trip length of greater than 30 minutes may be correlated with at least one purchase in a produce section. The foregoing example may allow a model to predict that a consumer who is shopping above a threshold length of time will visit the produce section.” Selections of items from each section/department/aisle that will be purchased are broadly interpreted as activities that contribute to purchase transactions. Details of the mall embodiment, i.e., the locations being different stores, will be addressed below);
	receiving further purchase data from a user computer system (¶¶ 54, 72, 80, 83-85);
	comparing the further purchase data to the shopping pattern (¶¶ 54, 72, 80, 83-85).
	Grimes determines a correlation of locations that a consumer often visits in the same shopping trip. Grimes states that “normalizations that allow the system to provide predicted locations across different retail establishments may be used as well.” (Grimes: ¶ 17). Grimes provides incentives (e.g., a coupon relevant to the next location predicted to be visited by the consumer) for a consumer who has visited one location to then visit a second location (Grimes: ¶ 113). While Grimes’ main embodiment evaluates the various locations as departments (including departments with various hours), sections, and/or aisles of a retail establishment (Grimes: ¶¶ 97, 117), Grimes envisions that a retail establishment could be a shopping mall (Grimes: ¶¶ 17, 27). Grimes does not explicitly walk through a detailed example of the shopping mall embodiment. Grimes does not explicitly disclose:
[Claim 1]	distributing rewards and loyalty points in a payment network based on purchase patterns;
	that a first purchase transaction beginning at a first store will proceed to a second purchase transaction at a second store, and
	sending, to the user computer system, one or more of rewards and loyalty points corresponding to the second store when the further purchase data includes the first store;
[Claim 5]	determining a plurality of transactions within a single mall, the plurality of transactions corresponding to a user name based on the purchase data.
	Stringfellow discloses a local affiliate marketing program in which merchants may be grouped into affiliations, such as based on proximity and/or being within the same shopping mall (Stringfellow: ¶ 19). A first affiliated merchant (from which a consumer makes a first purchase) may offer the consumer an incentive to make a purchase from a second affiliated merchant (Stringfellow: ¶¶ 27-32). The first affiliated merchant may be given a bonus or referral credit for incentivizing the consumer to visit and/or make a purchase from the second affiliated merchant (Stringfellow: ¶¶ 12, 33-35). All transactions are confirmed by associating merchant information (such as a merchant name) with consumer information (such as a consumer name) (Stringfellow: ¶ 21). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Grimes to perform the steps of:
[Claim 1]	distributing rewards and loyalty points in a payment network based on purchase patterns;
	that a first purchase transaction beginning at a first store will proceed to a second purchase transaction at a second store, and
	sending, to the user computer system, one or more of rewards and loyalty points corresponding to the second store when the further purchase data includes the first store;
[Claim 5]	determining a plurality of transactions within a single mall, the plurality of transactions corresponding to a user name based on the purchase data
in order to encourage sales at multiple merchant locations within a local area, including in a shopping mall, while providing customers with offers likely to be of interest to them at conveniently located merchants (as suggested in ¶¶ 11-12, 38 of Stringfellow).
[Claim 2]	Grimes discloses appending a purchase location and a purchase time to the purchase data in response to receiving the purchase data corresponding to the plurality of purchases (¶¶ 54, 72, 80, 83-85).
[Claim 3]	Grimes discloses wherein the purchase data includes one or more of a user name, a user purchase amount, financial institution system account data, payment network system account data, merchant data, purchase location data, and purchase timestamp data (¶¶ 54, 72, 80, 83-85).
[Claim 4]	Grimes disclose wherein determining the shopping pattern based on the purchase data corresponding to the plurality of purchases includes analyzing the purchase data corresponding to the plurality of purchases (¶¶ 83-87, 114, 117).
[Claim 6]	Grimes disclose wherein comparing the further purchase data to the shopping pattern includes comparing the further purchase data to the purchase data corresponding to the plurality of purchases (¶¶ 54, 72, 80, 83-87, 114, 117).
[Claims 8-13]		Claims 8-13 recite limitations already addressed by the rejections of claims 1-2 and 4-6 above; therefore, the same rejections apply. Furthermore, Grimes discloses a system comprising a processor and a memory in communication with the processor, the memory storing instructions that, when executed by the processor, cause the processor to perform the disclosed functions (Grimes: ¶¶ 33, 101-105).
[Claims 15-18]	Claims 15-18 recite limitations already addressed by the rejections of claims 1-3 and 5-6 above; therefore, the same rejections apply. Furthermore, Grimes discloses a non-transitory tangible computer-readable medium having computer-executable instructions stored thereon to perform the disclosed functions (Grimes: ¶¶ 33, 101-105).

Claims 7, 14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Grimes et al. (US 2015/0161665) in view of Stringfellow et al. (US 2013/0159077), as applied to claims 1-6, 8-13, and 15-18 above, in view of Zamer et al. (US 2015/0317681) in view of Martinez et al. (US 2016/0012513).
[Claim 7]	Grimes and Stringfellow do not explicitly disclose determining an address for an unknown merchant of the plurality of transactions within the single mall based on an elapsed time between two or more of the plurality of transactions being below a threshold. However, Grimes discloses a scenario in which a second (or subsequent) location must be inferred when it is determined that “one or more known locations are not represented in the model” and an elapsed time period since a last known location (such as five minutes) may help infer a next likely location (Grimes: ¶¶ 92-93). In Stringfellow, a first affiliated merchant (from which a consumer makes a first purchase) may offer the consumer an incentive to make a purchase from a second affiliated merchant (Stringfellow: ¶¶ 27-32). The first affiliated merchant may be given a bonus or referral credit for incentivizing the consumer to visit and/or make a purchase from the second affiliated merchant (Stringfellow: ¶¶ 12, 33-35). All transactions are confirmed by associating merchant information (such as a merchant name) with consumer information (such as a consumer name) (Stringfellow: ¶ 21). Zamer discloses a referral incentive program like that disclosed in Stringfellow and Zamer provides additional verification that the recommendation of a first allied merchant directly encouraged the customer to patronize a second allied merchant within an implied reasonable time period (e.g., “subsequently”), as seen in the following excerpt:
[0047] In the example illustrated in FIG. 7, a customer (e.g., at least one of the customers 605) has received an allied merchant alert 702 letting the customer know that there is a comparable restaurant (e.g., the allied merchant 604) located one block away, and there is currently no wait for service. The customer may thus decide to visit the allied merchant 604 rather than wait in a long line for service at the merchant 602. Continuing with the example, and with reference to FIG. 8, in response to receiving the allied merchant alert 702, the customers 605 decided to walk one block over to the allied merchant 604. In some embodiments, before the customers 605 leave the first merchant 602 physical location (in some cases before the allied merchant alert 702 is provided to the customer), the payment service provider may push data to customer devices (of the customers 605) to indicate that the customers 605 were first at the first merchant 602 physical location. Thereafter, if the customers 605 subsequently make a purchase at the allied merchant to which they were referred (e.g., the merchant 604), then the first merchant 602 may be entitled to a referral fee from the second merchant 604 based on any transaction with the referred customers 605, which may be credited to a merchant account associated with the first merchant 602. In other embodiments, allied merchants may agree on and implement any other type of agreement, and as desired and/or suitable to particular merchant types, based on the referral of customers and/or on referred customers that subsequently make purchases. In one embodiment, when the customers 605 subsequently make a purchase at the second merchant 604 location, the payment service provider will determined, for example via the data previously pushed to the customer devices, whether the customers 605 were previously at, and referred by, an allied merchant (e.g., the allied merchant 602). In the present example, since the customers 605 were previously at the allied merchant 602 location, and because they were referred by the first merchant 602 to the second merchant 604, the merchant account associated with the first merchant 602 will be credited as described above. In some examples, when the customers 605 approach the second merchant 604 physical location, customer devices of the customers 605 may communicate with one or more beacon devices disposed at the second merchant 604 physical location. As such, the payment service provider may determine, for example via the data previously pushed to the customer devices and via the customer device communication with the beacon devices, whether the customers 605 were previously at, and referred by, an allied merchant (e.g., the allied merchant 602. (Emphasis added)

	Zamer uses the transaction records from the payment service center to help verify the order of events (as seen in ¶ 47 of Zamer). Zamer makes suggestions to customers to patronize a comparable, nearby allied member (such as a restaurant) and gives general directions and offers a map view to assist a customer in find the recommended allied member (Zamer: fig. 7, ¶ 46). While Zamer does not explicitly disclose an address of the allied merchant in the map view, Martinez displays the address of a recommended restaurant along with the location of the restaurant on a map (Martinez: fig. 5, ¶ 70). Grimes states that its retail establishment may be a shopping mall (Grimes: ¶ 27) and Stringfellow allows for affiliated merchants to be located in the same mall (Stringfellow: ¶ 19). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Grimes to perform the step of determining an address for an unknown merchant of the plurality of transactions within the single mall based on an elapsed time between two or more of the plurality of transactions being below a threshold in order to infer the locations to which a consumer moves after engaging in a first activity at a first location and incorporate additional confirmation of the consumer’s physical movement and interactions with specified merchants (which may be identified by name and/or location/address) to more confidently confirm that a first affiliated merchant truly deserves a referral fee for recommending a second affiliated merchant to a consumer, including based on verified timing of events and movement of the consumer in accordance with these events.
[Claim 14]	Claim 14 recites limitations already addressed by the rejection of claim 7 above; therefore, the same rejection applies. Furthermore, Grimes discloses a system comprising a processor and a memory in communication with the processor, the memory storing instructions that, when executed by the processor, cause the processor to perform the disclosed functions (Grimes: ¶¶ 33, 101-105).
[Claims 19-20]	Claims 19-20 recite limitations already addressed by the rejections of claims 5-7 above; therefore, the same rejections apply. Furthermore, Grimes discloses a non-transitory tangible computer-readable medium having computer-executable instructions stored thereon to perform the disclosed functions (Grimes: ¶¶ 33, 101-105).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mitchell (US 2017/0178174) – Discloses a loyalty and rewards platform.
Sang (WO 2014/104971 A1) – Discloses a transaction reward system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733. The examiner can normally be reached M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUSANNA M. DIAZ/           Primary Examiner, Art Unit 3683